Citation Nr: 1510961	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  14-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals, lower lumbar (back) injury, lumbosacral sprain (referred to hereinafter as "back disability").

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to December 1952.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The previous denials of service connection for a back disability were confirmed therein.  That determination was appealed by the Veteran.

As developed below, this matter was limited to consideration of residuals, lower lumbar (back) injury, lumbosacral sprain.  Claims must be construed liberally, however.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This matter is recharacterized by the Board at this time to consideration of a back disability regardless of the precise location of that disability.  Being more encompassing is in conformity with the previous denials, which addressed a back injury and residuals of a back injury respectively.  It also is potentially favorable to the Veteran, and therefore undertaken for his benefit.

Whether new and material evidence has been received sufficient to reopen entitlement to service connection for a back disability is a jurisdictional issue.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As such, it is an issue of this matter regardless of any RO determination.  The following determination is made based on review of the Veteran's claims file.  No determination can be made yet concerning service connection for a back disability.  This issue thus is REMANDED for additional development.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

Evidence received following unappealed rating decisions dated in April 1955 and June 1975 which denied service connection for a back disability was not considered therein, is not cumulative or redundant of the evidence that was considered therein, and relates to a necessary but previously unestablished fact.

CONCLUSION OF LAW

The April 1955 and June 1975 rating decisions are final, but service connection for a back disability is reopened in light of new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Discussion of these duties generally precedes consideration of an appeal on the merits, as failure to fulfill one or both duties can be prejudicial error.  Discussion of them here is unnecessary, however.  The determination made herein is that new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a back disability.  In other words, a favorable determination is made herein.  Any error(s) committed with respect to the duty to notify or the duty to assist thus was or were harmless.

II.  New and Material Evidence to Reopen

A claim for which there is a final unfavorable decision shall be reopened and readjudicated if new and material evidence is received.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is evidence not previously submitted.  Material evidence is evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the benefit claimed.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the benefit claimed.  38 C.F.R. § 3.156(a).  The low threshold enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010).  All of the evidence, both new and previous, and any assistance required must be taken into consideration.  Id.

In this matter, the benefit claimed is service connection.  Service connection means that an injury or disease resulting in disability was incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The Veteran's initial claim was denied in an April 1955 rating decision.  Service treatment records showing he was treated for a back injury were acknowledged, but it was noted to have left no residuals.  The Veteran again sought service connection in October 1974.  Although the claim was reopened, this benefit was denied anew in a June 1975 rating decision.  Service treatment records referencing a back injury caused by a falling telephone pole in 1950 were again acknowledged.  So were the Veteran's assertion of having symptoms continuously since this injury and private treatment records containing a diagnosis of spastic muscle syndrome of back.  Yet no link between this and his lumbosacral sprain during service was found.

The Veteran was informed of each rating decision promptly following issuance.  He did not appeal either.  No additional evidence concerning his back was received within the one year period following either.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  Both rating decisions accordingly became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  In March 2011, however, the Veteran sought service connection for a third time.  Evidence received regarding his back thereafter includes more private treatment records, statements from the Veteran, and a September 2011 VA medical examination.  No consideration was given in either of the previous rating decisions to this evidence.  Thus, it is new.

With respect to being material, the Veteran's statements contain his assertion of having continuous back symptoms since his in-service back injury.  They thus address the need for a link between this injury and a current back disability.  Yet they are redundant because he essentially made the same assertion previously.  The VA medical examination contains the examiner's medical opinion that there is no link between the Veteran's in-service back injury and his lower lumbar spine disability.  As such, it does the opposite of substantiating his claim.  That leaves the private treatment records.  None address the aforementioned link.  Most concern the Veteran's lumbar or lumbosacral portion of the spine.  However, several also concern his thoracic spine.  They thus are material in suggesting the presence of a new back disability.

No thoracic spine disability was noted in the previous rating decisions.  As such, the new and material private treatment records indicating there may be such a disability now are neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's entitlement to service connection further has been raised by them.  Substantiation indeed may be achieved based on all of the evidence procured thus far and the evidence to be obtained on remand.  Discussed below is that this latter evidence includes any additional private treatment records.  It also includes another VA medical examination complete with opinion.  In sum, all requirements for reopening a claim of service connection for a back disability have been met.  Doing so accordingly is warranted.


ORDER

New and material evidence having been received, service connection a back disability, is reopened.  The appeal is granted to this extent only.


REMAND

Although the delay of a remand is regrettable, undertaking additional development prior to adjudication of service connection for a back disability is the only way to ensure the Veteran is afforded every possible consideration.  He must be afforded consideration.  That VA has a duty to assist him in substantiating the benefit sought indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to service connection for a back disability, in other words.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

Relevant private treatment records are available.  These records are dated as late as January 2011.  The Veteran indicated in statements that his poor health sometimes prevented him from seeking medical treatment for his back symptoms and that he sometimes self-treats these symptoms.  It follows that there may not be any additional outstanding private treatment records.  Such records may exist, however.  The Veteran must be asked either to submit any or provide enough information to identify and locate any along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Medical Examination and Opinion

If a VA medical examination and/or a VA medical opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  Adequacy occurs when the Board can perform an informed adjudication.  Barr, 21 Vet. App. at 303.  The Veteran's entire history accordingly must be taken into account.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Any disability present must be described in sufficient detail at the examination.  Id.  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Veteran's September 2011 VA medical examination complete with medical opinion is inadequate.  A female physician assistant conducted the examination and rendered the opinion.  Her competence cannot be presumed, given the challenge made in this regard by the Veteran's representative.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007).  Whether or not she is competent, she may not have reviewed the Veteran's service treatment records thoroughly.  The examiner indicated that the Veteran's back injury during service was to his dorsal (thoracic) spine.  Service treatment records indeed mostly reference the dorsal spine in relation to an injury from a falling pole.  However, they also reference the lumbosacral spine.  Private treatment records also may not have been reviewed thoroughly by the examiner, as there was no reference to those concerning the thoracic spine.

With respect specifically to the examination, a lower lumbar spine disability obviously was found.  Yet no specific diagnosis was made.  Whether or not there additionally is a thoracic spine disability was left unresolved.  The examiner indeed indicated that X-rays of the thoracic spine had been requested but "apparently" were not taken.   Regarding the opinion, the accuracy of the underlying factual premise is questionable.  The examiner relied on the fact that the in-service back injury was to the dorsal spine whereas the current disability is to the lower lumbar spine.  There was no discussion of the aforementioned conflicting indication in service treatment records that the in-service back injury was to the lumbosacral spine.  It further is reiterated that the existence of a current thoracic spine disability has not been ruled out.  Arrangements, in sum, must be made for another VA medical examination complete with medical opinion for several reasons.  To ensure competency, the examiner must be an orthopedist or similarly qualified medical professional.




A REMAND is directed for the following (please note that expedited handling is requested because this matter has been advanced on the Board's docket):

1.  Request that the Veteran submit all outstanding pertinent private treatment records or provide enough information to identify and locate them along with an authorization for their release to VA.  If information and authorization is provided, make an initial request for the records with a follow-up request as necessary.  Associate all requested records received with the claims file.  If any requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure and document the claims file accordingly.

2.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his thoracolumbar (thoracic/dorsal and lumbar/ lumbosacral) spine.  The examiner must be an orthopedist or similarly qualified medical professional.  This examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests next shall be performed, the results of which shall be set forth in the report.  A diagnosis or diagnoses then shall be rendered.

Finally, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosis is related to the Veteran's service.  A clear and full rationale also (explanation) must be provided for each opinion.  This requires that medical principles be discussed as they relate to the medical and lay (non-medical) evidence.  If an opinion cannot be reached without speculation, the examiner shall discuss why.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

The examiner is advised, contrary to the September 2011 VA medical examination, that service treatment records document a back injury sustained from a falling pole but unclear as to whether this injury was to the dorsal/thoracic spine or lumbar/lumbosacral spine.  The examiner also is advised that private treatment records concern both of these segments of the spine.  Finally, the examiner is advised that the Veteran reports having back symptoms continuously since his in-service back injury and that his post-service work history includes construction and over-the-road truck driving.

3.  Then readjudicate the issue of entitlement to service connection for a back disability.  Issue a rating decision if the determination is favorable.  Issue a supplemental statement of the case (SSOC) if the determination is unfavorable.  Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for any VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

It is reiterated that this matter must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.  Further, as noted above, expeditious handling is required because this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


